Name: Decision No 3/97 of the ACP-EC Customs Cooperation Committee of 15 September 1997 derogating from the definition of 'originating products' to take account of the special situation of Fiji regarding the production of canned tuna (HS heading ex 16.04)
 Type: Decision
 Subject Matter: cooperation policy;  European Union law;  foodstuff;  Asia and Oceania;  fisheries;  international trade
 Date Published: 1997-10-08

 Avis juridique important|21997D1008(02)Decision No 3/97 of the ACP-EC Customs Cooperation Committee of 15 September 1997 derogating from the definition of 'originating products' to take account of the special situation of Fiji regarding the production of canned tuna (HS heading ex 16.04) Official Journal L 275 , 08/10/1997 P. 0008 - 0009DECISION No 3/97 OF THE ACP-EC CUSTOMS COOPERATION COMMITTEE of 15 September 1997 derogating from the definition of 'originating products` to take account of the special situation of Fiji regarding the production of canned tuna (HS heading ex 16.04) (97/652/EC)THE ACP-EC CUSTOMS COOPERATION COMMITTEE,Having regard to the fourth ACP-EEC Convention signed at LomÃ © on 15 December 1989 as revised by the Agreement signed in Mauritius on 4 November 1995, and in particular Article 31 (1) to (10) of Protocol 1 thereto,Whereas the said Protocol for derogations from the rules of origin to be granted whenever the development of an existing industry or the establishment of a new one warrants it;Whereas Article 31 (8) of Protocol 1 lays down a special procedure for derogations in respect of canned tuna and tuna loins, which may be granted automatically within an annual quota of 4 000 tonnes of canned tuna and 500 tonnes of tuna loins;Whereas Fiji, Mauritius, Senegal and Papua New Guinea already enjoy a derogation, under Article 31 (8), in respect of a quantity of 4 000 tonnes of canned tuna (Decisions No 2/93 (1), 3/93 (2), 2/96 (3) and 2/97 (4) of the ACP-EC Customs Cooperation Committee) for 1997, and an annual quantity of 3 000 tonnes, from 1 January 1998 to 29 February 2000; whereas, therefore, the remaining amount of the annual quota available under the automatic derogation as from 1998, is 1 000 tonnes per annum;Whereas on 29 April 1997 the African, Caribbean and Pacific States (ACP States) submitted a request, on behalf of the Government of Fiji, for a derogation from the rule of origin in the Protocol, in respect of canned tuna produced by this country from 1 June 1997 to 29 February 2000, for 3 000 tonnes per year;Whereas the request is more than the quantity remaining on the quota of 4 000 tonnes to which the automatic procedure applies; the procedure laid down in paragraphs 1 to 7 of the abovementioned Article 31 is therefore applicable; whereas, in particular, under that procedure laid down in paragraphs 1 to 7, no derogation may be granted which may cause serious damage to an industry established in the Community; whereas that would be the case of an additional derogation going beyond the quantities covered by the automatic derogation provisions were granted; whereas the Community canning industry is extremely sensitive; whereas, in particular, labour costs are elementary to the pricing; whereas any additional exposure of the market to products from countries with low labour costs would distort competition and cause serious damage to Community industries producing canned tuna; whereas this is particularly true at present where the Community market is stagnating, with some Member States more badly affected than others;Whereas therefore, pursuant to Article 31 (8), only a derogation can be granted to Fiji in respect of 1 000 tonnes per year from 1 January 1998 to 31 December 1999, and 167 tonnes for the period from 1 January 2000 to 29 February 2000,HAS DECIDED AS FOLLOWS:Article 1 By way of derogation from the special provisions in the list in Annex II to Protocol 1 of the fourth ACP-EEC Convention, canned tuna of HS heading ex 16.04 manufactured in Fiji from non-originating fish shall be regarded as originating in this country in accordance with the terms of this Decision.Article 2 The derogation provided for in Article 1 shall apply to the quantities shown in the annex to this Decision which are exported by Fiji from 1 January 1998 to 29 February 2000.Article 3 The quantities referred to in Article 2 shall be managed by the Commission, which shall take all administrative action it deems advisable for their efficient management.Where an importer presents in a Member State a declaration of entry for free circulation including an application for the benefit of this Decision, the Member State shall, if the declaration has been accepted by the customs authorities, notify the Commission of its wish to draw the amount corresponding to its requirements.Applications to draw showing the date of acceptance of declarations shall be transmitted to the Commission without delay.Withdrawals shall be granted by the Commission in order of date of acceptance of declarations of entry for free circulation by the Member States' customs authorities provided that the available balance permits.If a Member State fails to use a withdrawal is shall return it as soon as possible to the appropriate quota.If requests exceed the available balance of a given quota, quantities shall be allocated on a pro rata basis. The Commission shall inform the Member States of withdrawal on the quotas.Each Member State shall ensure that importers have continuous and equal access to the amounts available as long as the balance permits.Article 4 Box 7 of EUR.1 certificates issued under this Decision shall contain the words:'Derogation - Decision No 3/97`.Article 5 The African, Caribbean and Pacific States (ACP States) and the Member States and the European Community shall take the measures necessary on their part to implement this Decision.Article 6 This Decision shall enter into force on the date of its adoption.This Decision shall apply as from 1 January 1998.Done at Brussels, 15 September 1997.For the ACP-EC Customs Cooperation CommitteeJ. CURRIEA. NTIM ABANKWAThe Joint Chairmen(1) OJ L 242, 28. 9. 1993, p. 26.(2) OJ L 242, 28. 9. 1993, p. 27.(3) OJ L 243, 24. 9. 1996, p. 41.(4) See page 5 of this Official Journal.ANNEX FIJI >TABLE>